DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 04-27-2022 have been entered.
The previously raised claim objections have been withdrawn in light of the amendment submitted by Applicant on 04-27-2022.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by Applicant on 04-27-2022.

Claim Objections
Claim 10 is objected to because of the following informalities:  It appears the claim limitation in line 3 “altered spider” is missing the term “silk”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1) in view of Mundt (EP3326488A1).
Regarding claim 1, Gibbons discloses a hair holder (title), comprising: a core body (Fig. 4, 25) having a first core end (27a) and a second core end (27b) ; a cover body (Fig. 4, 15) having a first cover end (15a) and a second cover end (15b); a coupling member (22) to couple the first core end and the first cover end to the second core end and the second cover end respectively (Fig. 6 and  Cl. 6 line 30-32) , and wherein either or both of the core body and cover body comprises a reinforcement materials (Cl. 7 line 67- Cl 8 Line 4).
Gibbons does not disclose the reinforcement material is made of natural, artificial, or genetically altered spider silk.
Mundt teaches a hair band in form of a helical shape core body made of elastic material (abstract) and spider silk (para. 0010) so that the use of silk polypeptide/spider silk protein as well as a thread or thread produced from these is advantageous fibers. This can be done through original uses or further processing into a material strand with another material in combination. A strand of material which comprises or consists of the polypeptide polymer as a component is increased in terms of its flexibility and at the same time its mechanical resilience. In addition to having excellent tensile strength, elongation, and toughness that outperforms nylon, PPTA, and carbon fibers, spider silk is very durable and bacteria-free. It is precisely the use of this material that supports the invention's goal of hygiene and dimensional stability of the universal rubber band, which requires stretchability and elasticity. After all, spider silk can stretch up to three times its length (para. 0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rubber material of the core body of Gibbson with spider silk material as taught by Mundt so that the use of silk polypeptide/spider silk protein as well as a thread or thread produced from these is advantageous. fibers. This can be done through original uses or further processing into a material strand with another material in combination. A strand of material which comprises or consists of the polypeptide polymer as a component is increased in terms of its flexibility and at the same time its mechanical resilience. In addition to having excellent tensile strength, elongation, and toughness that outperforms nylon, PPTA, and carbon fibers, spider silk is very durable and bacteria-free. It is precisely the use of this material that supports the invention's goal of hygiene and dimensional stability of the universal rubber band, which requires stretchability and elasticity. After all, spider silk can stretch up to three times its length.
Regarding claim 3, Gibbson and Mundt disclose the claimed invention of claim 1. Gibbons further discloses the coupling member comprises a glue or a glue portion (Cl. 4 Line 36-39) admixed with one or more reinforcement materials (the examiner notes that the spider silk reinforcement material is capable to be mixed with the core body 25. The coupling member is capable to be mixed with the spider silk). 
Regarding claim 4, Gibbson and Mundt disclose the claimed invention of claim 3. Mundt does not disclose the amount of the reinforcement material added to the glue or glue portion is between 0.01% to 20% by weight of the glue or glue portion.
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the weight percentage of the reinforcement material added to the glue to be between  0.01% to 20%  by weight of the glue to provide a durable hair holder that the user can use over multiple times, and allow the hair holder with the spider silk reinforcement material to stretch well to retain longer hair and users with more volume hair.
Furthermore, the instant disclosure describes the selection of range percentage (0.01% to 20%) as merely preferable [0025] and does not describe it as contributing any unexpected result to the hair holder.  As such, the selection of the range percentage (0.01% to 20%) is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 5, Gibbson and Mundt disclose the claimed invention of claim 1.Gibbons further discloses the core body (25) and the cover body (15) are coupled to each other in whole or in part (Fig. 4 and 6). 
Regarding claim 6, Gibbson and Mundt disclose the claimed invention of claim 1.Gibbons further discloses the cover body (15) comprises a groove formed on the cover body (Fig. 4, 18. the channel 18 through which the core 25 is inserted through the cover body).  
Regarding claim 7, Gibbson and Mundt disclose the claimed invention of claim 6. Gibbons further discloses the core body (25) is removably disposed within the cover body (15) (Fig. 4) such that an outer surface of the core body is disposed substantially adjacent to an inner surface of the cover body (Fig. 4).  
Regarding claim 11, Gibbons and Mundt disclose the claimed invention of claim 1. Gibbons further discloses the cover body (15) is wound around the core body (Fig. 1 and 5).  
Regarding claim 12, Gibbons and Mundt disclose the claimed invention of claim 1. Gibbons further discloses the core body (25) and the cover body (15) are plaited and twisted together (Fig. 3b and Fig. 5, the examiner notes that the core body 25 forms several twists and the cover body encloses the twisted core body forming the plaited and twisted shape together).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1), Mundt (EP3326488A1) as applied to claim 1 above, and further in view of Meehan (US 5826598 A).
Regarding claims 8-9, Gibbson and Mundt disclose the claimed invention of claim 1. 
Gibbons further discloses a decorative fabric cover material (Abstract). Gibbons does not explicitly disclose the cover body comprises a porous structure or net structure, the porous structure or net structure comprises a decorative pattern.
Meehan teaches a scented hair accessory with cover body (102) comprises a porous structure (Cl. 2 Line 10-14), the porous structure or net structure comprises a decorative pattern (Fig. 1 and Cl. 2 Line 10-14) to provide at least a portion of tubular housing 102 is preferably porous, thereby allowing the scent emanating from the scented material located within the tubular housing to escape therefrom. The surface of the tubular housing can optionally include a pattern thereon for decorative purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of the hair holder cover of Gibbons and Mundt with the porous decorated cover body as taught by Meehan to provide at least a portion of tubular housing 102 is preferably porous, thereby allowing the scent emanating from the scented material located within the tubular housing to escape therefrom. The surface of the tubular housing can optionally include a pattern thereon for decorative purposes.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1), Mundt (EP3326488A1) as applied to claim 1 above, and further in view of Stegerhoek  (US 20140250566 A1).
Regarding claim 10, Gibbons and Mundt disclose the claimed invention of claim 1. Mundt further teaches the core body comprises the reinforcement material of natural, artificial, or genetically altered spider (para. 0010). Gibbson does not disclose the cover body is  translucent or transparent such as to permit the viewing of the natural, artificial, or genetically altered spider silk of the core body. 
Stegerhoek teaches an adjustable hair band (Fig. 1) made of outer fabric layers (abstract), and at least one of the layers are transparent (para. 0019) to provide users with the option to have a transparent or colored featured outer cover to meet the users preference, and to provide an aesthetic appearance of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify core body of the combination of Gibbson and Mundt device with the transparent outer cover as taught by stegerhoek to provide users with the option to have a transparent or colored featured outer cover to meet the users preference, and to provide an aesthetic appearance of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1), Mundt (EP3326488A1) as applied to claim 1 above, and further in view of Trelles-Tvede (US 20170049208 A1).
Regarding claim 14, Gibbons and Mundt disclose the claimed invention of claim 1. Gibbons further discloses the cover body can be an elastic material (Cl.8 Line 10-14). Gibbons does not specifically disclose the cover body is coated with a material adapted to provide grip. 
Trelles teaches a hair styling utensil with an elastic coated surface in particular a slip-resistant coating (para. 0011) to provide the elastic material of the continuous helix has a slip-resistant surface that has a good grip, in particular a slip-resistant coating. On the one hand, an easy yet reliable gripping and thus an easier handling of the hair styling utensil according to the invention can be attained through this, and, on the other hand, a reliable holding of the hair, which is fixed therewith (para. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the elastic cover of the combination of Gibbons and Mundt be made with slip-resistant coating as taught by Trelles to provide the elastic material of the continuous helix has a slip-resistant surface that has a good grip, in particular a slip-resistant coating. On the one hand, an easy yet reliable gripping and thus an easier handling of the hair styling utensil according to the invention can be attained through this, and, on the other hand, a reliable holding of the hair, which is fixed therewith.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Carriedo (US 20140048094 A1) in view of in view of Mundt (EP3326488A1).
 Regarding claim 17, Carriedo discloses a hair holder (title), comprising: a core body (Fig. 1, 12) that is substantially ring-shaped and contains no seams (Fig. 1) ; a cover body (14) that is substantially ring-shaped and contains no seams (Fig. 1) ; 58729335v.1wherein either or both of the core body and cover body comprises one or more reinforcement materials (Para. 0026). Carriedo does not disclose3 82715267v.1Application Serial No. 16/560,784Response to Non-Final Office Actionat least one reinforcement material is selected from the group consisting of (i) spider silk, (ii) artificial spider silk, (iii) genetically modified spider silk, (iv) graphene, and (iii) graphene-type material.
Mundt teaches a hair band in form of a helical shape core body made of elastic material (abstract) and spider silk (para. 0010) so that the use of silk polypeptide/spider silk protein as well as a thread or thread produced from these is advantageous. fibers. This can be done through original uses or further processing into a material strand with another material in combination. A strand of material which comprises or consists of the polypeptide polymer as a component is increased in terms of its flexibility and at the same time its mechanical resilience. In addition to having excellent tensile strength, elongation, and toughness that outperforms nylon, PPTA, and carbon fibers, spider silk is very durable and bacteria-free. It is precisely the use of this material that supports the invention's goal of hygiene and dimensional stability of the universal rubber band, which requires stretchability and elasticity. After all, spider silk can stretch up to three times its length (para. 0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rubber material of the core body of Carriedo with spider silk material as taught by Mundt so that the use of silk polypeptide/spider silk protein as well as a thread or thread produced from these is advantageous. fibers. This can be done through original uses or further processing into a material strand with another material in combination. A strand of material which comprises or consists of the polypeptide polymer as a component is increased in terms of its flexibility and at the same time its mechanical resilience. In addition to having excellent tensile strength, elongation, and toughness that outperforms nylon, PPTA, and carbon fibers, spider silk is very durable and bacteria-free. It is precisely the use of this material that supports the invention's goal of hygiene and dimensional stability of the universal rubber band, which requires stretchability and elasticity. After all, spider silk can stretch up to three times its length.

Claims 15, 21-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1).
Regarding claim 15, Gibbson discloses a hair holder (Fig.2) comprising: a core body (Fig. 4, 25) having a first core end (27a) and a second core end (27b); a cover body (Fig. 4, 15) having a first cover end (15a) and a second cover end (15b); a coupling member (22) to couple the first core end and the first cover end to the second core end and the second cover end respectively (Fig. 6 and  Cl. 6 line 30-32).
Gibbson does not explicitly disclose and wherein either or both of the core body and cover body comprises the reinforcement material of graphene or graphene-type material. However, Gibson further discloses that core body is made of rubber material (abstract) and can be made of other resilient materials (Cl. 7 line 67- Cl 8 Line 3) to provide a retaining device that can hold lengths of hair in numerous arrangements (Cl. 1 Line 49-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the core body of the hair holder of Gibbons to be made of graphene-type material to provide a retaining device that can hold lengths of hair in numerous arrangements. The examiner notes that adding graphene-type material to rubber material to enhance the material properties and elasticity of the rubber material is well known and within the ordinary skill in the art to allow the user to retain longer hair and users hair with more volume hair.
Regarding claim 21, Gibbson discloses the claimed invention of claim 15.  Gibbson further discloses the coupling member (22) comprises a glue or a glue portion admixed with one or more reinforcement materials (Cl. 4 Line 36-39).  
Regarding claim 22, Gibbson discloses the claimed invention of claim 21.  Gibbson does not disclose the amount of the reinforcement material added to the glue or glue portion is between 0.01% to 20% by weight of the glue or glue portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the weight percentage of the reinforcement material added to the glue to be between  0.01% to 20%  by weight of the glue to provide a durable hair holder that the user can use over multiple times, and allow the hair holder with the spider silk reinforcement material to stretch well to retain longer hair and users with more volume hair.
Furthermore, the instant disclosure describes the selection of range percentage (0.01% to 20%) as merely preferable [0025] and does not describe it as contributing any unexpected result to the hair holder.  As such, the selection of the range percentage (0.01% to 20%) is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 23, Gibbson discloses the claimed invention of claim 15. Gibbons further discloses the core body (25) and the cover body (15) are coupled to each other in whole or in part (Fig. 4 and 6). 
Regarding claim 24, Gibbson discloses the claimed invention of claim 15. Gibbons further discloses the cover body (15) comprises a groove formed on the cover body (Fig. 4, 18. the channel 18 through which the core 25 is inserted through the cover body).  
Regarding claim 25, Gibbson discloses the claimed invention of claim 24. Gibbons further discloses the core body (25) is removably disposed within the cover body (15) (Fig. 4) such that an outer surface of the core body is disposed substantially adjacent to an inner surface of the cover body (Fig. 4). 
Regarding claim 29, Gibbson discloses the claimed invention of claim 15. Gibbons further discloses the cover body (15) is wound around the core body (Fig. 1 and 5).  
Regarding claim 30,  Gibbson discloses the claimed invention of claim 15. Gibbons further discloses the core body (25) and the cover body (15) are plaited (Fig. 3b and Fig. 5, the examiner notes that the core body 25 forms several twists and the cover body encloses the twisted core body forming the plaited and twisted shape together).
 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1) in view of Meehan (US 5826598 A).
Regarding claims 26-27, Gibbson discloses the claimed invention of claim 15. Gibbons further discloses a decorative fabric cover material (Abstract). Gibbons does not explicitly disclose the cover body comprises a porous structure or net structure, the porous structure or net structure comprises a decorative pattern.
Meehan teaches a scented hair accessory with cover body (102) comprises a porous structure (Cl. 2 Line 10-14), the porous structure or net structure comprises a decorative pattern (Fig. 1 and Cl. 2 Line 10-14) to provide at least a portion of tubular housing 102 is preferably porous, thereby allowing the scent emanating from the scented material located within the tubular housing to escape therefrom. The surface of the tubular housing can optionally include a pattern thereon for decorative purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hair holder cover of Gibbons with the porous decorated cover body as taught by Meehan to provide at least a portion of tubular housing 102 is preferably porous, thereby allowing the scent emanating from the scented material located within the tubular housing to escape therefrom. The surface of the tubular housing can optionally include a pattern thereon for decorative purposes.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1) in view of Stegerhoek  (US 20140250566 A1).
Regarding claim 28, Gibbson discloses the claimed invention of claim 15. Gibbson does not disclose the core body comprises the reinforcement material of graphene or graphene-type material and wherein the cover body is translucent or transparent such as to permit the viewing of the graphene or graphene-like material of the core body.
Stegerhoek teaches an adjustable hair band (Fig. 1) made of outer fabric layers (abstract), and at least one of the layers are transparent (para. 0019) to provide users with the option to have a transparent or colored featured outer cover to meet the users preference, and to provide an aesthetic appearance of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify core body of the combination of Gibbson and Mundt device with the transparent outer cover as taught by stegerhoek to provide users with the option to have a transparent or colored featured outer cover to meet the users preference, and to provide an aesthetic appearance of the device.
Gibbson and Stegerhoek do not explicitly disclose either or both of the core body and cover body comprises the reinforcement material of graphene or graphene-type material. However, Gibson further discloses that core body is made of rubber material (abstract) and can be made of other resilient materials (Cl. 7 line 67- Cl 8 Line 3) to provide a retaining device that can hold lengths of hair in numerous arrangements (Cl. 1 Line 49-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the core body of the hair holder of Gibbons to be made of graphene-type material to provide a retaining device that can hold lengths of hair in numerous arrangements. The examiner notes that adding graphene-type material to rubber material to enhance the material properties and elasticity of the rubber material is well known and within the ordinary skill in the art, and  would allow the user to retain longer hair and users hair with more volume hair

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266 B1) in view of Trelles-Tvede (US 20170049208 A1).
Regarding claim 31, Gibbons discloses the claimed invention of claim 15. Gibbons further discloses the cover body can be an elastic material (Cl.8 Line 10-14). Gibbons does not specifically disclose the cover body is coated with a material adapted to provide grip. 
Trelles teaches a hair styling utensil with an elastic coated surface in particular a slip-resistant coating (para. 0011) to provide the elastic material of the continuous helix has a slip-resistant surface that has a good grip, in particular a slip-resistant coating. On the one hand, an easy yet reliable gripping and thus an easier handling of the hair styling utensil according to the invention can be attained through this, and, on the other hand, a reliable holding of the hair, which is fixed therewith (para. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cover of Gibbons be made with slip-resistant coating as taught by Trelles to provide the elastic material of the continuous helix has a slip-resistant surface that has a good grip, in particular a slip-resistant coating. On the one hand, an easy yet reliable gripping and thus an easier handling of the hair styling utensil according to the invention can be attained through this, and, on the other hand, a reliable holding of the hair, which is fixed therewith.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-12,14-15,17 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772